DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  The term “polysulfone” is misspelled in line 3 of the claim.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite because the claim recites that the polyamide nanofibers have a relative viscosity from 10 to 330.  Claim 20 is rendered indefinite because the claim recites that the polyamide nanofibers have a relative viscosity from 10 to 330.  Relative viscosity is the ratio of the viscosity of a solution to the viscosity of the solvent used.  The polyamide 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-9, 11, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schoots et al., U.S. Pre Grant Publication 2019/0194847.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
	Regarding claims 1, 8, Schoots discloses polyamide nanofiber nonwovens [0002].  Paragraphs 0010-0011 disclose a method of making a nanofiber nonwoven which includes providing a polyamide polymer composition in a suitable solvent wherein the polyamide has a relative viscosity ranging from 30 to 300 wherein the product has a plurality of nanofibers having an average diameter of less than 1000 nanometers.  Paragraph 0012 discloses that preferred polyamides include nylon 6,6 as well as copolymers, blends and alloys of nylon 6,6.  Table 1 discloses examples 1-4 incorporating the limitations for claim 1 for the diameter of the fibers and the relative viscosity.

    PNG
    media_image1.png
    180
    346
    media_image1.png
    Greyscale


	Regarding claim 2, paragraph 0031 discloses that the fibers are staple fibers.

	Regarding claim 3, paragraph 0031 discloses that the fibers are continuous fibers.

	Regarding claim 5, table 1 discloses an air permeability as required by the claim.

	Regarding claim 6, paragraph 0036 discloses that the polyamide composition can include polyester.

	Regarding claim 9, paragraph 0036 discloses that the polyamide composition includes 20 wt% of Nylon 6.

	Regarding claims 11 and 16, paragraph 0070 discloses that the non-woven includes copper halide.

	Regarding claim 19, table 1 discloses that the product has a filtration efficiency as required by the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 8, 10-11, 14, and 17 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7 and 12 of copending Application No. 16/864,769(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both co-pending applications recite a polyamide nanofiber nonwoven product comprising a nylon wherein the polyamide nanofibers have a relative viscosity ranging from 10 to 330 and wherein the nanofibers have an average diameter from 100 to 950 nanometers.  

	The claims in both copending applications recite that the melt point of the nanofiber nonwoven product is 225 °C or greater.

	The claims in both copending applications recite that no more than 20% of the nanofibers having a diameter of greater than 700 nanometers.

	The claims in both copending applications recite that the polyamide of the nanofibers comprises nylon 6, nylon 66.

	The claims in both copending applications recite that the nanofiber nonwoven product has an air permeability value of less than 600 CFM/ft2.

	The claims in both copending applications recite that the nanofiber nonwoven product has a TDI of at least 20 ppm and an ODI of at least 1 ppm.

	The claims in both copending applications recite that the nonwoven product further comprises an additive.

	The claims in both copending applications recite that the additive can include a zinc compound. 
The claims in both copending applications are not identical but are obvious variants of one another.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  


Claims 1, 4-5, 8, 10 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8 and 10 of U.S. Patent No. 10,662,561. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and the patented reference recite a nanofiber nonwoven product comprising polyamide nanofibers wherein the polyamide of the nanofibers comprises at least one of nylon 6, nylon 66 or nylon 6/66 and wherein the polyamide nanofibers has a relative viscosity ranging from 10 to 330, and wherein the nanofibers have an average diameter from 100 to 950 nanometers.

	The claims in both the present application and patented reference recite that the melt point of the product is 225 °C or greater.

	The claims in both the present application and patented reference recite that no more than 20% of the nanofibers have a diameter of greater than 700 nanometers.

	The claims in both the present application and patented reference recite that the product has an air permeability value of less than 600 CFM/ft2.

	The claims in both the present application and patented reference recite that the product has a TDI of at least 20 ppm and ODI of at least 1 ppm.

	The claims in both the present application and patented reference recite that the product comprises less than 5000 ppm solvent.

The claims in the present application and the patented reference are not identical but are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Please note that U.S. Patent Application 16/864,769 corresponds to U.S. Pre Grant Publication 2020/0254371.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786